Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-12 are directed to an image forming apparatus, method implementable on a controller of a display control apparatus and non-transitory computer-readable medium storing computer-readable instructions that are executable by a controller of a display control apparatus. Claims 1, 11 and 12 identify the uniquely distinct features of “accept user authentication information input via the user interface; and when accepting the user authentication information, set a user mode of the image forming apparatus to an authenticated user mode for a user authenticated with the accepted user authentication information, and control the user interface to display, on the screen, the one or more display target objects including one or more shared objects and an authenticated user object but not including an unauthenticated user object, each shared object being a first object associated with no user authentication information, the authenticated user object being a first object associated with the accepted user authentication information, the unauthenticated user object being a first object associated with user authentication information different from the accepted user authentication information”. The closest prior art Ookuma (US 2013/0018940) teaches switching the display screen from a standby screen to a function selection screen in a short period of time in an information processing apparatus which displays screens on a display unit based on the screen data obtained from a server apparatus. To achieve this, an information processing apparatus (MFP) of the invention obtains screen data of a function selection screen (initial screen) from a server apparatus (Web server) while displaying, on a display unit, a standby screen based on screen data obtained from the Web server in a standby state. The MFP switches the display of the display unit from the standby screen to the function selection screen based on the obtained screen data upon receiving a close instruction for the standby screen during the display of the standby screen (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
B. Claim 13 is directed to an image forming apparatus. Claim 13 identifies the uniquely distinct features of “a controller configured to, when a user mode of the image forming apparatus is set to an authenticated user mode, control the user interface to display a user- authenticated screen including a plurality of display target objects, the plurality of display target objects including a shared object and an authenticated user object but not including an unauthenticated user object, the shared object being associated with no user authentication information, the authenticated user object being associated with accepted user authorization information, the unauthenticated user object being associated with user authentication information different from the accepted user authentication information”. The closest prior art Ookuma (US 2013/0018940) teaches switching the display screen from a standby screen to a function selection screen in a short period of time in an information processing apparatus which displays screens on a display unit based on the screen data obtained from a server apparatus. To achieve this, an information processing apparatus (MFP) of the invention obtains screen data of a function selection screen (initial screen) from a server apparatus (Web server) while displaying, on a display unit, a standby screen based on screen data obtained from the Web server in a standby state. The MFP switches the display of the display unit from the standby screen to the function selection screen based on the obtained screen data upon receiving a close instruction for the standby screen during the display of the standby screen (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
C. Claims 14-30 are directed to an image forming apparatus. Claim 14 identifies the uniquely distinct features of “a controller configured to, when a user mode of the image forming apparatus is set to an authenticated user mode, control the user interface to display a user- authenticated screen including a shared object and an authenticated user object but not including an unauthenticated user object, the authenticated user object being associated with an authenticated user, the unauthenticated use object being associated with an unauthenticated user”. The closest prior art Ookuma (US 2013/0018940) teaches switching the display screen from a standby screen to a function selection screen in a short period of time in an information processing apparatus which displays screens on a display unit based on the screen data obtained from a server apparatus. To achieve this, an information processing apparatus (MFP) of the invention obtains screen data of a function selection screen (initial screen) from a server apparatus (Web server) while displaying, on a display unit, a standby screen based on screen data obtained from the Web server in a standby state. The MFP switches the display of the display unit from the standby screen to the function selection screen based on the obtained screen data upon receiving a close instruction for the standby screen during the display of the standby screen (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
D. Claims 31 are directed to an image forming apparatus. Claim 31 identifies the uniquely distinct features of “a controller configured to, when a user mode of the image forming apparatus is set to an authenticated user mode, control the user interface to display a user-authenticated screen including one or more authenticated user objects, but not including an unauthenticated user object, the one or more authenticated user objects being associated with an authenticated user, the controller determining an arrangement order for arranging the one or more authenticated user objects and displaying on the user-authenticated screen the one or more authenticated user objects arranged in the determined arrangement order, the unauthenticated user object being associated with an unauthenticated user”. The closest prior art Ookuma (US 2013/0018940) teaches switching the display screen from a standby screen to a function selection screen in a short period of time in an information processing apparatus which displays screens on a display unit based on the screen data obtained from a server apparatus. To achieve this, an information processing apparatus (MFP) of the invention obtains screen data of a function selection screen (initial screen) from a server apparatus (Web server) while displaying, on a display unit, a standby screen based on screen data obtained from the Web server in a standby state. The MFP switches the display of the display unit from the standby screen to the function selection screen based on the obtained screen data upon receiving a close instruction for the standby screen during the display of the standby screen (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/            Primary Examiner, Art Unit 2675